UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2011 Item 1. Schedule of Investments. A look at performance Total returns for the period ended October 31, 2011 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge Since Since 1-year 5-year 10-year inception 1-year 5-year 10-year inception Class A –20.42 2.54 — 9.58 1 –20.42 13.34 — 79.59 1 Class B –21.06 2.48 — 9.66 1 –21.06 13.05 — 80.41 1 Class C –17.74 2.83 — 9.65 1 –17.74 14.98 — 80.31 1 Class i 2 –16.12 3.66 — 10.63 1 –16.12 19.67 — 90.84 1 Class NAV 2 –15.82 — — 0.84 3 –15.82 — — 4.11 3 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and Class NAV shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 2-29-12 for Class I shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. For all other classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class NAV Net (%) 1.67 2.44 2.43 1.53 1.11 Gross (%) 1.67 2.44 2.43 1.71 1.11 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 1–800–225–5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on Fund distributions or on the redemption of Fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Greater China Opportunities Fund | Annual report Without With maximum Start date sales charge sales charge Index Class B 4 6-9-05 $18,041 $18,041 $17,501 Class C 4 6-9-05 18,031 18,031 17,501 Class I 2 6-9-05 19,084 19,084 17,501 Class NAV 2 12-28-06 10,411 10,411 11,724 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. MSCI Golden Dragon Index (gross of foreign withholding taxes on dividends) is an unmanaged free float-adjusted market capitalization index that is designed to measure equity market performance in the China region. The MSCI Golden Dragon Index consists of the following Indexes: China, Hong Kong and Taiwan. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 From 6-9-05. 2 For certain types of investors, as described in the Fund’s prospectuses. 3 From 12-28-06. 4 No contingent deferred sales charge applicable. Annual report | Greater China Opportunities Fund 7 Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (North America) Limited Stocks in the Greater China region declined during the 12 months ended October 31, 2011. Chinese stocks weighed particularly heavily on the index, which fell sharply in August and September. Investor concern about a potential hard landing in China was one negative factor. Falling markets in the United States and Europe also hampered share prices in the Greater China region, as worries intensified about the European sovereign debt crisis and slower growth in the U.S. Despite these challenges, the benchmark index trimmed its losses in October, as the Chinese central bank added liquidity to the banking system and interbank rates eased. During the year, John Hancock Greater China Opportunities Fund’s Class A shares returned –16.24% at net asset value. By comparison, the Fund’s benchmark, the MSCI Golden Dragon Index, finished with a return of –10.33%, while the average China region fund monitored by Morningstar, Inc. returned –18.33%. Fund performance was curbed versus the benchmark by unfavorable stock selection and an overweighting in industrials, as well as by an underweighting in utilities. The Fund’s largest individual detractor was Chinese shipbuilder China Rongsheng Heavy Industries Group Holdings Ltd., whose stock fell sharply as anticipated orders were postponed. Other notable detractors included Taiwan-based funeral service firm Lung Yen Life Service Co. Ltd., J Touch Corp., a Taiwanese manufacturer of touchscreens, GCL-Poly Energy Holdings Ltd., a Chinese maker of polysilicon for solar panels, and Ruentex Industries Ltd., a Taiwan-based textile company. None of the detractors we have mentioned was held by the Fund at the end of the period. On the other hand, stock selection in technology and materials provided a lift to performance. The Fund’s largest overall contributor was China’s Anhui Conch Cement Company Ltd., which was aided by firmer cement pricing and an improved supply/demand picture. Other notable contributors were a pair of Taiwanese technology holdings: Catcher Technology Company, Ltd. and TPK Holding Co. Ltd., and women’s shoemaker Daphne International Holdings Ltd. We sold TPK Holding to lock in profits. During the period, changes were made aimed at repositioning the Fund’s portfolio and reducing the number of holdings. This commentary reflects the views of the portfolio managers through the end of the Fund’s period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. Although they are larger and/or more established than many emerging markets, the markets of Greater China function in many ways as emerging markets, and carry the high levels of risk associated with emerging markets. The Fund is non-diversified, which allows it to make larger investments in individual companies. Non-diversified funds tend to be more volatile than diversified funds and the market as a whole. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 8 Greater China Opportunities Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on May 1, 2011 with the same investment held until October 31, 2011. Account value Ending value Expenses paid during on 5-1-11 on10-31-11 period ended 10-31-11 1 Class A $1,000.00 $775.60 $7.43 Class B 1,000.00 772.30 10.86 Class C 1,000.00 772.20 10.90 Class I 1,000.00 775.80 6.85 Class NAV 1,000.00 777.30 5.15 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2011, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Greater China Opportunities Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on May 1, 2011, with the same investment held until October 31, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 5-1-11 on10-31-11 period ended 10-31-11 1 Class A $1,000.00 $1,016.80 $8.44 Class B 1,000.00 1,013.00 12.33 Class C 1,000.00 1,012.90 12.38 Class I 1,000.00 1,017.50 7.78 Class NAV 1,000.00 1,019.40 5.85 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.66%, 2.43%, 2.44%, 1.53% and 1.15% for Class A, Class B, Class C, Class I and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 10 Greater China Opportunities Fund | Annual report Portfolio summary Top 10 Holdings (32.8% of Net Assets on 10-31-11) China Mobile, Ltd. 4.8% MediaTek, Inc. 2.8% Industrial & Commercial Bank of China 4.3% China Coal Energy Company, Ltd., Series H 2.7% Taiwan Semiconductor Manufacturing Company, Ltd. 4.2% Tencent Holdings, Ltd. 2.7% China Shenhua Energy Company, Ltd. 3.1% PetroChina Company, Ltd., Class H 2.6% China Construction Bank Corp. 3.0% Taiwan Mobile Company, Ltd. 2.6% Sector Composition Financials 27% Industrials 6% Information Technology 22% Utilities 4% Energy 12% Materials 3% Telecommunication Services 10% Health Care 1% Consumer Staples 7% Other 1% Consumer Discretionary 7% 1 As a percentage of net assets on 10-31-11. 2 Cash and cash equivalents not included. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Greater China Opportunities Fund 11 Fund’s investments As of 10-31-11 Shares Value Common Stocks 98.75% (Cost $75,771,547) China 38.08% AAC Acoustic Technologies Holdings, Inc. 598,000 1,374,551 Anhui Conch Cement Company, Ltd. 233,000 838,174 Changsha Zoomlion Heavy Industry Science And Technology Development Company 271,400 384,824 China Coal Energy Company, Ltd., Series H 1,744,000 2,135,594 China Construction Bank Corp. 3,262,000 2,371,089 China Merchants Bank Company, Ltd. 929,500 1,832,927 China Petroleum & Chemical Corp. 1,096,000 1,037,672 China Shenhua Energy Company, Ltd., Class H 529,000 2,421,784 China Zhengtong Auto Services Holdings, Ltd. (I) 803,500 850,724 Country Garden Holdings Company 4,516,000 1,751,378 Daphne International Holdings, Ltd. 1,476,000 1,545,251 Evergrande Real Estate Group, Ltd. 3,047,000 1,289,695 Industrial & Commercial Bank of China 5,511,500 3,377,036 NVC Lighting Holdings, Ltd. 2,421,000 1,044,380 PetroChina Company, Ltd., Class H 1,592,000 2,071,198 PICC Property & Casualty Company, Ltd., Class H 996,000 1,348,048 Tencent Holdings, Ltd. 91,300 2,080,946 Tsingtao Brewery Company, Ltd., Series H 112,000 568,743 Yanzhou Coal Mining Company, Ltd., Class H 166,000 411,426 Zhongsheng Group Holdings Ltd. 662,500 1,152,149 Hong Kong 29.04% AIA Group, Ltd. 398,600 1,202,237 Cheung Kong Holdings, Ltd. 110,000 1,361,668 Cheung Kong Infrastructure Holdings, Ltd. 181,000 966,973 China Foods, Ltd. 1,140,000 896,316 China Merchants Holdings International Company, Ltd. 200,000 622,790 China Metal Recycling Holdings, Ltd. 699,000 749,226 China Mobile, Ltd. 393,500 3,749,919 China Unicom Hong Kong, Ltd. 772,000 1,554,331 CLP Holdings, Ltd. 80,000 710,640 Comba Telecom Systems Holdings Ltd. 960,050 808,750 Guangdong Investment, Ltd. 826,000 494,793 Haier Electronics Group Company, Ltd. (I) 761,000 706,273 Hutchison Whampoa, Ltd. 180,000 1,643,452 Hysan Development Company, Ltd. 172,000 598,257 12 Greater China Opportunities Fund | Annual report See notes to financial statements Shares Value Hong Kong (continued) Kerry Properties, Ltd. 155,000 $570,398 Kunlun Energy Company, Ltd. 968,000 1,341,804 Luk Fook Holdings International, Ltd. 142,000 590,594 Power Assets Holdings, Ltd. 156,500 1,189,823 Shanghai Industrial Holdings, Ltd. 263,000 859,527 Sino Biopharmaceutical 1,260,000 381,897 Swire Pacific, Ltd., Class A 70,500 816,436 Vinda International Holdings, Ltd. 862,000 977,573 Macau 0.84% Sands China, Ltd. (I) 222,800 655,539 Taiwan 30.79% Advanced Semiconductor Engineering, Inc. 1,524,080 1,353,711 Asustek Computer, Inc. 137,320 954,646 Catcher Technology Company, Ltd. 165,000 922,456 Chinatrust Financial Holding Company, Ltd. 1,917,746 1,248,734 Dynapack International Technology Corp. 160,000 607,038 Fubon Financial Holding Company, Ltd. 1,180,138 1,386,478 Hon Hai Precision Industry Company, Ltd. 240,000 660,543 Kinsus Interconnect Technology Corp. 426,000 1,473,355 MediaTek, Inc. 208,000 2,184,582 Prince Housing & Development Corp. 1,491,100 1,089,387 Shin Zu Shing Company, Ltd. 432,000 841,674 Standard Foods Corp. 261,000 847,769 Synnex Technology International Corp. 534,000 1,310,935 Taiwan Cement Corp. 638,000 786,996 Taiwan Mobile Company, Ltd. 704,700 2,018,013 Taiwan Semiconductor Manufacturing Company, Ltd. 1,343,089 3,275,559 Taiwan Surface Mounting Technology Company, Ltd. 464,200 1,034,785 Uni-President Enterprises Corp. 957,860 1,322,478 Yuanta Financial Holdings Company, Ltd. (I) 1,486,000 847,783 Total investments (Cost $75,771,547) † 98.75% Other assets and liabilities, net 1.25% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. See notes to financial statements Annual report | Greater China Opportunities Fund 13 Notes to Schedule of Investments (I) Non-income producing security. † At 10-31-11, the aggregate cost of investment securities for federal income tax purposes was $75,898,848. Net unrealized appreciation aggregated $1,604,879, of which $6,570,593 related to appreciated investment securities and $4,965,714 related to depreciated investment securities. The Fund had the following sector composition as of 10-31-11 (as a percentage of total net assets). Financials 27% Information Technology 22% Energy 12% Telecommunication Services 10% Consumer Staples 7% Consumer Discretionary 7% Industrials 6% Utilities 4% Materials 3% Health Care 1% Other 1% 14 Greater China Opportunities Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-11 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $75,771,547) $77,503,727 Cash 367,054 Foreign currency, at value (Cost $1,009,243) 1,008,831 Receivable for fund sharessold 141,994 Other receivables and prepaidexpenses 26,150 Totalassets Liabilities Payable for investmentspurchased 217,114 Payable for fund sharesrepurchased 171,577 Payable toaffiliates Accounting and legal servicesfees 1,860 Transfer agentfees 12,792 Distribution and servicefees 32,153 Trustees’fees 5,663 Managementfees 64,949 Other liabilities and accruedexpenses 55,128 Totalliabilities Netassets Paid-incapital $77,336,450 Undistributed net investmentincome 520,223 Accumulated net realized loss on investments and foreign currencytransactions (1,102,064) Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 1,731,911 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($52,783,839 ÷ 3,123,641shares) $16.90 Class B ($11,190,811 ÷ 681,346shares) 1 $16.42 Class C ($12,201,085 ÷ 743,412shares) 1 $16.41 Class I ($1,509,590 ÷ 89,753shares) $16.82 Class NAV ($801,195 ÷ 46,932shares) $17.07 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $17.79 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | Greater China Opportunities Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-11 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $2,896,104 Less foreign taxeswithheld (379,454) Total investmentincome Expenses Investment management fees (Note4) 1,074,011 Distribution and service fees (Note4) 537,062 Accounting and legal services fees (Note4) 18,177 Transfer agent fees (Note4) 192,086 Trustees’ fees (Note4) 10,003 State registration fees (Note4) 71,368 Printing and postage (Note4) 25,479 Professionalfees 41,555 Custodianfees 16,249 Registration and filingfees 40,809 Other 18,566 Totalexpenses Less expense reductions (Note4) (10,889) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gainon Investments 21,577,042 Foreign currencytransactions 41,205 Change in net unrealized appreciation (depreciation)of Investments (37,906,394) Translation of assets and liabilities in foreigncurrencies (2,854) Net realized and unrealizedloss Decrease in net assets fromoperations 16 Greater China Opportunities Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-11 10-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $482,174 $284,634 Net realizedgain 21,618,247 18,005,705 Change in net unrealized appreciation(depreciation) (37,909,248) 536,058 Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (253,588) (547,243) ClassB — (1,013) ClassC — (1,047) ClassI (11,244) (39,523) ClassNAV (6,591) (9,338) Totaldistributions From Fund share transactions (Note5) Totaldecrease Netassets Beginning ofyear 119,954,127 135,252,115 End ofyear Undistributed net investmentincome See notes to financial statements Annual report | Greater China Opportunities Fund 17 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.14 0.08 0.12 0.04 0.07 Net realized and unrealized gain (loss) oninvestments (3.41) 2.94 5.63 (19.08) 17.14 Total from investmentoperations Lessdistributions From net investmentincome (0.07) (0.11) (0.03) (0.06) (0.08) From net realizedgain — — — (1.83) (0.37) Totaldistributions Net asset value, end ofyear Total return (%) 2 3 3 3 Ratios and supplementaldata Net assets, end of year (inmillions) $53 $80 $90 $69 $283 Ratios (as a percentage of average net assets): Expenses beforereductions 1.67 1.73 1.95 1.77 1.68 Expenses net of feewaivers 1.67 1.70 1.95 1.77 1.68 Expenses net of fee waivers andcredits 1.67 1.70 1.92 1.77 1.68 Net investmentincome 0.67 0.45 0.86 0.21 0.34 Portfolio turnover (%) 145 71 105 98 85 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. CLASS B SHARES Periodended 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 Per share operatingperformance Net asset value, beginning ofyear Net investment income(loss) 1 (0.02) (0.06) 0.01 (0.09) (0.07) Net realized and unrealized gain (loss) oninvestments (3.32) 2.87 5.53 (18.83) 16.98 Total from investmentoperations Lessdistributions From net investmentincome — — 2 — — (0.01) From net realizedgain — — — (1.83) (0.37) Totaldistributions — — 2 — Net asset value, end ofyear Total return (%) 3 4 4 4 Ratios and supplementaldata Net assets, end of year (inmillions) $11 $17 $19 $15 $55 Ratios (as a percentage of average net assets): Expenses beforereductions 2.46 2.49 2.70 2.49 2.38 Expenses net of feewaivers 2.46 2.45 2.70 2.49 2.38 Expenses net of fee waivers andcredits 2.46 2.45 2.67 2.49 2.38 Net investment income(loss) (0.11) (0.31) 0.11 (0.43) (0.32) Portfolio turnover (%) 145 71 105 98 85 1 Based on the average daily sharesoutstanding. 2 Less than ($0.005) pershare. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 18 Greater China Opportunities Fund | Annual report See notes to financial statements CLASS C SHARES Periodended 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 Per share operatingperformance Net asset value, beginning ofyear Net investment income(loss) 1 (0.02) (0.05) 0.01 (0.09) (0.05) Net realized and unrealized gain (loss) oninvestments (3.32) 2.86 5.53 (18.84) 16.96 Total from investmentoperations Lessdistributions From net investmentincome — — 2 — — (0.01) From net realizedgain — — — (1.83) (0.37) Totaldistributions — — 2 — Net asset value, end ofyear Total return (%) 3 4 4 4 Ratios and supplementaldata Net assets, end of year (inmillions) $12 $18 $20 $16 $59 Ratios (as a percentage of average net assets): Expenses beforereductions 2.45 2.48 2.71 2.49 2.38 Expenses net of feewaivers 2.45 2.44 2.71 2.49 2.38 Expenses net of fee waivers andcredits 2.45 2.44 2.68 2.49 2.38 Net investment income(loss) (0.12) (0.26) 0.10 (0.43) (0.25) Portfolio turnover (%) 145 71 105 98 85 1 Based on the average daily sharesoutstanding. 2 Less than ($0.005) pershare. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. CLASS I SHARES Periodended 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.18 0.01 0.18 0.04 0.09 Net realized and unrealized gain (loss) oninvestments (3.41) 3.02 5.53 (19.14) 17.28 Total from investmentoperations Lessdistributions From net investmentincome (0.09) (0.13) (0.04) (0.19) (0.13) From net realizedgain — — — (1.83) (0.37) Totaldistributions Net asset value, end ofyear Total return (%) 2 2 2 2 Ratios and supplementaldata Net assets, end of year (inmillions) $2 $3 $5 $1 $6 Ratios (as a percentage of average net assets): Expenses beforereductions 2.02 1.83 1.81 1.64 1.22 Expenses net of feewaivers 1.53 1.57 1.65 1.64 1.22 Expenses net of fee waivers andcredits 1.53 1.57 1.65 1.64 1.22 Net investmentincome 0.87 0.08 1.25 0.19 0.44 Portfolio turnover (%) 145 71 105 98 85 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the periodsshown. See notes to financial statements Annual report | Greater China Opportunities Fund 19 CLASS NAV SHARES Periodended 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.26 0.20 0.24 0.24 0.35 Net realized and unrealized gain (loss) oninvestments (3.47) 2.96 5.65 (19.20) 14.22 Total from investmentoperations Lessdistributions From net investmentincome (0.14) (0.21) (0.08) (0.27) — From net realizedgain — — — (1.83) — Totaldistributions — Net asset value, end ofperiod Total return (%) 3 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $1 $1 $1 — 5 $1 Ratios (as a percentage of average net assets): Expenses beforereductions 1.14 1.11 1.12 1.17 1.12 6 Expenses net of feewaivers 1.14 1.11 1.12 1.17 1.12 6 Expenses net of fee waivers andcredits 1.14 1.11 1.12 1.17 1.12 6 Net investmentincome 1.30 1.08 1.63 1.16 1.56 6 Portfolio turnover (%) 145 71 105 98 85 1 The inception date for Class NAV shares is 12-28-06. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 20 Greater China Opportunities Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Greater China Opportunities Fund (the Fund) is a non-diversified series of John Hancock Investment Trust III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term capital appreciation. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class NAV shares are sold to John Hancock affiliated funds of funds. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, printing and postage and state registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
